United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gulfport, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2095
Issued: June 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 23, 2008 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated July 3, 2008. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
developed an emotional condition due to factors of his federal employment.
FACTUAL HISTORY
On May 26, 2007 appellant, then a 45-year-old rehabilitated clerk, filed an occupational
disease and alleged that he developed an emotional condition due to factors of his federal
employment. He stated that he first became aware of his condition in 1997 and sustained an
aggravation in 2007. Appellant noted that his prior claim for an emotional condition had been
denied.

In support of his claim, appellant submitted a statement dated May 24, 2007 describing
discipline. He noted that in 1985 his supervisor, Glynn C. Steele, began punitive actions
including rigidly pushing for production, which appellant felt resulted in two work-related
injuries. Ms. Steele attempted to remove appellant in 2000, which was reduced to a 30-day
suspension. Appellant stopped work in 2001 and returned in June 2005 in a rehabilitation
position.
Ms. Steele became appellant’s supervisor in December 2006 and issued an
unsatisfactory performance which was reduced to a discussion. On May 16, 2007 she instructed
appellant to follow proper procedure and to leave at 6:00 p.m. until his schedule changed. On
May 21, 2007 appellant received a warning for failure to follow instructions and unsatisfactory
performance from Ms. Steele.
In a letter dated June 20, 2007, the Office requested additional factual and medical
evidence in support of appellant’s claim. Appellant responded on July 5, 2007 and attributed his
emotional condition to Ms. Steele’s push for production, his limited-duty job on the midnight
shift in 1996, Ms. Steele’s issuance of a removal in 2000, which was reduced to a 30-day
suspension, the grievance filed for lost time for seniority and retirement when he returned to
work in 2005, Ms. Steele’s recent issuance of a unsatisfactory performance, which was reduced
to a discussion and the discipline for failure to follow instructions and unsatisfactory
performance as well as the recent change in his work hours on May 26, 2007. He listed several
statements from Ms. Steele criticizing his performance. Appellant noted on May 22, 2003
Ms. Steele discussed more duties for him regarding truck keys and on May 29, 2007 regarding
tilt carts.
Appellant submitted a July 11, 2007 form report from Dr. Patrick Crane, a clinical
psychologist, diagnosing anxiety. On July 22, 2007 he stated that the employing establishment
erred by issuing discipline, which was subsequently withdrawn or reduced through the grievance
process.
By decision dated November 26, 2007, the Office denied appellant’s claim finding that
he failed to substantiate a compensable factor of employment. Appellant requested an oral
hearing on December 4, 2007. He submitted a statement that he believed that the employing
establishment acted unreasonably in personnel matters and discriminated against him.
Appellant stated that he was submitting letters of warning from 1993, 1994 and 1999
Equal Employment Opportunity (EEO) settlement agreement as well as other grievances and
settlements. He submitted an August 23, 1993 letter of warning for working more than eight
hours; which was resolved through a September 16, 1993 settlement agreement expunging a
letter of warning for failure to follow instructions from his records. Appellant also submitted a
July 11, 1994 letter of warning due to unsatisfactory performance. On February 8, 1995 an
arbitrator found that the employing establishment and specifically, Ms. Steele, did not have just
cause to issue the July 11, 1994 letter of warning and stated, “The record establishes disparity of
treatment between the [g]rievant and other employees.” The arbitrator found that Ms. Steele had
instituted changes, which resulted in lowered productivity, that many employees disregarded
these changes after experiencing the drop in production, that Ms. Steele explicitly authorized one
employee to return to prior procedures, but that appellant “rigidly adhered” to the changes and
that his productivity did not improve. The arbitrator found that appellant was not treated equally
with the other employees in his unit.

2

Appellant submitted a January 20, 1995 notice of suspension due to unsatisfactory
conduct alleging that he walked away during a work discussion with Ms. Steele and citing a
July 19, 1994 letter of warning. He withdrew an EEO complaint regarding this notice of
suspension on the grounds that the notice was issued but never served and was therefore null and
void.
On August 13, 1996 appellant filed a grievance alleging that there was ample work
available within his restrictions, but that Ms. Steele had made no attempts to accommodate him.
In a letter dated February 19, 1997, the union requested that the employing establishment reduce
appellant’s limited-duty position to writing. On August 22, 1998 appellant filed a grievance
alleging that on August 10, 1998 he received an unofficial discussion and to request rubber mats
for standing. The parties reached a settlement on this matter on September 11, 1998 and agreed
that two safety mats would be placed at the copier machines. The agreement was reached
without prejudice.
Appellant received a letter of warning on June 24, 1999 for failure to follow instructions
regarding a leave request. On March 26, 2007 he received a letter of warning for unsatisfactory
performance. In a letter dated April 8, 2007, appellant stated that the station manager had
instructed him to sort metered mail piece by piece. He alleged that this is a new operation
requirement imposed only on him. Appellant noted that supervisor, Lori Stephenson, instructed
him to return to his normal method of sorting mail on April 7, 2007. He submitted a letter dated
May 13, 2007, alleging that he received a letter of warning, which was reduced to a discussion
due to unsatisfactory performance. Appellant stated that he was instructed to close the
employing establishment, but had no verifiable method to know if all the carriers had returned.
He noted that he received an inappropriate change of work schedule. Appellant provided a copy
of the letter of warning issued on May 21, 2007 due to unsatisfactory performance and failure to
follow instructions.
Appellant testified at the oral hearing on April 14, 2008. He submitted additional
documentation after the hearing consisting of medical records and factual documents. Appellant
resubmitted the August 23, 1993 letter of warning for failure to following instructions. He
submitted a January 18, 1999 settlement agreement revoking the July 11, 1994 letter of warning,
a letter dated April 15, 2008 from Mark Cunningham, Union President, stating that the
March 26, 2007 letter of warning was grieved and expunged from appellant’s file. Appellant
also resubmitted an EEO settlement agreement dated January 11, 1999, which stated the notice
of suspension dated January 20, 1995 was never served and was therefore null and void.
On June 6, 2007 Dr. Ismin Zen, a psychiatrist, diagnosed dysthymic disorder and anxiety.
In a note dated August 14, 2007, he diagnosed major depression disorder, recurrent.
By decision dated July 3, 2008, the hearing representative found that appellant had not
substantiated allegations of harassment or established error or abuse on the part of the employing
establishment in issuing disciplinary actions. As appellant had not substantiated a compensable
factor of employment, the hearing representative found that he failed to meet his burden of proof.

3

LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related an employee’s employment. There are situations where an injury or an illness
has some connection with the employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his regular of specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.1 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.2 Reactions to disciplinary matters such as
letters of warning and inquiries regarding conduct pertain to actions taken in an administrative
capacity and are not compensable until it is established that the employing establishment erred or
acted abusively in such capacity.3
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact, occur.
Mere perceptions of harassment or discrimination are not compensable under the Act.4 A
claimant must substantiate allegations of harassment or discrimination with probative and
reliable evidence. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.5 A claimant must
establish a factual basis for his or her allegations of harassment or discrimination with probative
and reliable evidence.6
ANALYSIS
Appellant had attributed his emotional condition to work assignments and disciplinary
actions by his supervisor, Ms. Steele, which he felt rose to the level of harassment and
discrimination. The Office denied his claim on the grounds that he did not establish any
compensable employment factors. The Board must, thus, initially review whether the alleged
incidents and conditions of employment are covered employment factors under the terms of the
Act.
Regarding appellant’s allegations that the employing establishment engaged in improper
disciplinary actions, improperly assigned work duties and improperly changed his work
schedule, the Board finds that these allegations relate to administrative or personnel matters,
1

5 U.S.C. §§ 8101-8193.

2

See Thomas D. McEuen, 41 ECAB 387, 390-91 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125, 129 (1976).
3

Sherry L. McFall, 51 ECAB 436, 440 (2000).

4

Reco Roncoglione, 52 ECAB 454, 456 (2001).

5

Penelope C. Owens, 54 ECAB 684, 686 (2003).

6

Beverly R. Jones, 55 ECAB 411, 417 (2004).

4

unrelated to his regular or specially assigned duties and do not fall within the coverage of the
Act. Although the handling of disciplinary actions, the assignment of work duties and the
assignment of a work schedule are generally related to the employment, they are administrative
functions of the employer and not duties of the employee. However, the Board has noted that an
administrative or personnel matter will be considered an employment factor where the evidence
discloses error or abuse on the part of the employing establishment. In determining whether the
employing establishment erred or acted abusively, the Board has examined whether the
employing establishment acted reasonably.7 The Board finds that appellant did not submit
sufficient evidence to establish that the employing establishment committed error or abuse with
respect to these matters regarding the majority of his disciplinary actions. Appellant submitted
evidence of an August 23, 1993 letter of warning, which was resolved on September 16, 1993
and expunged from his personnel file. A January 20, 1995 notice of suspension was never
served and found null and void. The mere fact that the actions of the employing establishment
were later modified does not, in and of itself, establish error or abuse by management in its
administrative duties.8
There is, however, evidence with respect to appellant’s claim for error or abuse in regard
to the July 11, 1994 letter of warning. Although the hearing transcript and party briefs are not of
record, the February 8, 1995 decision of the arbitrator makes a finding of error in issuing the
July 11, 1994 letter of warning and found that appellant was subjected to disparate treatment.
The Office did not acknowledge the findings of the arbitrator or otherwise make a finding as to
this evidence. It is well established that, while the findings of other federal agencies are not
dispositive with regard to questions arising under the Act, such evidence may be given weight by
the Office and the Board.9
On the return of the case record, the Office should secure the hearing transcripts from the
February 2, 1995 arbitration and make an appropriate finding with respect to the alleged work
factors. After such further development as it deems necessary, it should issue an appropriate
decision.
CONCLUSION
The Board finds that the record contains probative evidence with respect to a claim of
disparate treatment and the case will be remanded to the Office for further development.

7

Peter D. Butt, Jr., 56 ECAB 117, 123-24 (2004).

8

Id.

9

Pamela D. Casey, 57 ECAB 260, 264 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT July 3, 2008 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further development consistent
with this decision of the Board.
Issued: June 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

